nyetNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on May 4, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 112(a) rejection, Applicants argue “[t]he first derivative applying to the magnetic field vector in three-dimensions is shown, for example, in FIG. 10 and [0056] which indicates "FIG. 10 illustrates a graph 92 depicting the temporal evolution of the first derivative of the magnetic field vector on the horizontal axis with respect to vehicle movement and first and second smartphones, in accordance with an example embodiment."”
Examiner’s position is that Fig. 10 does not show the first derivative applying to the magnetic field vector in three-dimensions. Instead, Fig. 10 shows a first derivative of magnetic field on horizontal axis.  Paragraph 0056 discloses “FIG. 10 illustrates a graph 92 depicting the temporal evolution of the first derivative of the magnetic field vector on the horizontal axis with respect to vehicle movement and first and second smartphones, in accordance with an example embodiment.” Clearly, neither Fig. 10 nor paragraph 0056 discloses the first derivative and the second derivative apply to at least one of: the magnetic field vector in three-dimensions or to a projection of the magnetic field vector in at least one of: one dimension or two dimensions.

Examiner’s position is that Fig. 11 does not show the second derivative applying to the magnetic field vector in three-dimensions. Instead, Fig. 11 shows a second derivative of magnetic field on horizontal axis. Paragraph 0057 discloses “FIG. 11 illustrates a graph 96 depicting the temporal evolution of the second derivative of the magnetic field vector on the horizontal axis with respect to vehicle movement and first and second smartphones, in accordance with an example embodiment.” Clearly, neither Fig. 11 nor paragraph 0057 discloses the first derivative and the second derivative apply to at least one of: the magnetic field vector in three-dimensions or to a projection of the magnetic field vector in at least one of: one dimension or two dimensions.
Applicants further argue “[t]hese same sections in association with other sections of the specification (e.g., [0060]) also provide a written description of wherein the first derivative and the second derivative apply to ... a projection of the magnetic field vector in at least one of: one dimension or two dimensions. This is [0060] indicates "...a magnetic field vector can be considered as one of the three measured components of the field vector (or as any other projection of the field vector on a plane or an axis)".”
first/second derivative applied to the field vector itself (in 3D) or to any projection of the field vector (in 2D or in 1D)?
Applicants further argue “FIG. 11 and FIG. 12 thus also illustrate a projection of the magnetic field vector on a plane or an axis as an application of the respective first and second derivatives.”
Examiner’s position is that Fig. 11 does not disclose the first derivative and the second derivative apply to at least one of: the magnetic field vector in three-dimensions or to a projection of the magnetic field vector in at least one of: one dimension or two dimensions, as discussed above. Furthermore, while Fig. 12 discloses first and second derivatives (D, D**2), Fig. 12 does not show the first derivative and the second derivative apply to at least one of: the magnetic field vector in three-dimensions or to a projection of the magnetic field vector in at least one of: one dimension or two dimensions.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 19, 2021